FILED
                             NOT FOR PUBLICATION                            MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ALFREDO HERNANDEZ,                        No. 12-73787

               Petitioner,                       Agency No. A095-630-757

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Carlos Alfredo Hernandez, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to remand and dismissing his appeal from an immigration judge’s order

denying his motion to reopen removal proceedings conducted in absentia. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to consider Hernandez’s contention that the BIA erred

in declining to invoke its sua sponte authority to reopen proceedings. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011) (this court lacks

jurisdiction to review the agency’s sua sponte determinations).

      Hernandez has not raised, and has therefore waived, any other challenges to

the agency’s grounds for denial of his motion to reopen and motion to remand. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner

waives a contention by failing to raise it in the opening brief).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                  12-73787